DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 11-16, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 each recites the subject matters of: fins spaced apart by an insulating layer, and gates over the fins. Such recited subject matters may imply that the portions of the recited fins that are covered by the recited gates are also space apart by the recited insulating layer. However, full support for such implied subject matters cannot be found in the original disclosure, wherein (particularly see Fig. 3) the portions of the fins (302A or 302B) that are covered by the gates (300) are not space apart by any insulating layer, and/or the portions of the fins that are space apart by the insulating layer (308) are not directly covered over by the gates (300).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-16, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite the subject matters of:  the one fin spaced apart by an insulating layer. But, they each fail to clarify: whether, or in what sense, the recited “one” fin is definitely “space apart” from what element/structure by the recited “insulating layer”.
Claims 1 and 11 each recites the subject matters of: fins spaced apart by an insulating layer, and gates over the fins. But, they each fail to clarify: 
what is/are the definitely positional relationship(s) between the recited insulating layer and the recited gate; and/or 
whether the recited insulating layer is definitely above, or below, or on sides of, the recited gates; and/or
which portions of the recited fins are definitely covered by the recited gates, and which portions of the recited fins are definitely space apart by the recited insulating layer.
Claim 1 recites the subject matters of: fins extending above a surface of a substrate over an N-type well in a fin region; and a second shallow N-type doping in the fin region below the gate and above the N-type well, the second shallow N-type doping extending from the substrate only to a portion of the one or more fins that protrudes outward from the substrate. But, it fails to clarify: 
what is/are the definite positional relationship(s) among the recited second shallow N-type doping, the recited N-type well and the recited fins; and/or 
whether the recited second shallow N-type doping definitely extends upwards from the recited N-well; and/or 
whether the recited second shallow N-type doping is definitely below the entirety, or only a portion, of the recited gate; and/or  
whether or not the recited fins are definitely at least partially formed of the regions of the recited second shallow N-type doping; and/or 
whether the recited fins (that are covered by the recited gates) definitely overlap fins that are formed from the recited second shallow N-type doping; and/or
whether the recited fins are definitely extending upwards from the recited N-well, or from the recited second shallow N-type doping, or from both of them.
Claim 11 recite the term of “the one” fin; but such term lacks a sufficient antecedent basis in the claim.
Claim 11 recites the subject matters of: fins extending above a surface of a substrate over an N-type well in a fin region; and a second shallow N-type doping within the one of more fins in the fin region below the gate and above the N-type well.  But, it fails to clarify: 
what is/are the definite positional relationship(s) among the recited second shallow N-type doping, the recited N-type well and the recited fins; and/or 
whether the recited second shallow N-type doping is definitely fin-shaped that extends upwards from the recited N-well; 
and/or whether the recited second shallow N-type doping is definitely below the entirety, or only a portion, of the recited gate; 
and/or whether or not the recited fins are definitely at least partially formed of the regions of the recited second shallow N-type doping; and/or 
whether the recited fins (that are covered by the recited gates) definitely overlap fins that are formed of the recited second shallow N-type doping.



Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/Primary Examiner, Art Unit 2898